Case 1:18-bk-15814-NWW   Doc 63 Filed 04/24/19 Entered 04/24/19 08:55:20   Desc
                         Main Document    Page 1 of 8




                                           APRIL 24, 2019
Case 1:18-bk-15814-NWW   Doc 63 Filed 04/24/19 Entered 04/24/19 08:55:20   Desc
                         Main Document    Page 2 of 8
Case 1:18-bk-15814-NWW   Doc 63 Filed 04/24/19 Entered 04/24/19 08:55:20   Desc
                         Main Document    Page 3 of 8
Case 1:18-bk-15814-NWW   Doc 63 Filed 04/24/19 Entered 04/24/19 08:55:20   Desc
                         Main Document    Page 4 of 8
Case 1:18-bk-15814-NWW   Doc 63 Filed 04/24/19 Entered 04/24/19 08:55:20   Desc
                         Main Document    Page 5 of 8
Case 1:18-bk-15814-NWW   Doc 63 Filed 04/24/19 Entered 04/24/19 08:55:20   Desc
                         Main Document    Page 6 of 8
Case 1:18-bk-15814-NWW   Doc 63 Filed 04/24/19 Entered 04/24/19 08:55:20   Desc
                         Main Document    Page 7 of 8




                                                                   24th day of
Case 1:18-bk-15814-NWW      Doc 63 Filed 04/24/19 Entered 04/24/19 08:55:20   Desc
                            Main Document    Page 8 of 8




            24th day of April, 2019.
